DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-  of U.S. Patent No. 1004193. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent’193 teaches all of the structural limitations of the present invention’s claims.
As to claim 1, claims 1-8, Patent ‘193 discloses:
1. A semiconductor interconnect structure comprising: a first trench disposed in a dielectric layer, the first trench being filled with one or more conductive materials to form a metal line, wherein the metal line comprises: a lower conductive layer; an upper conductive layer; and a barrier layer disposed between the lower conductive layer and the upper conductive layer; and a second trench disposed in the dielectric layer, the second trench being filled with one or more conductive materials to form a via.  

As to claim 2, claims 1-8, Patent ‘193 discloses:
2. The semiconductor interconnect structure of claim 1, wherein the barrier layer is further disposed between the upper conductive layer and the dielectric layer.  

As to claim 3, claims 1-8, Patent ‘193 discloses:
3. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises copper.  

As to claim 4, claims 1-8, Patent ‘193 discloses:
4. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises cobalt.  

As to claim 5, claims 1-8, Patent ‘193 discloses:

5. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises ruthenium.  

As to claim 6, claims 1-8, Patent ‘193 discloses:
6. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises molybdenum. 

As to claim 7, claims 1-8, Patent ‘193 discloses: 
7. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises aluminum.  

As to claim 8, claims 1-8, Patent ‘193 discloses:
8. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises tungsten.  

As to claim 9, claims 1-8, Patent ‘193 discloses:
9. The semiconductor interconnect structure of claim 1, wherein the upper conductive layer comprises cobalt.  

As to claim 10, claims 1-8, Patent ‘193 discloses:
10. The semiconductor interconnect structure of claim 1, wherein the upper conductive layer comprises ruthenium.  

As to claim 11, claims 1-8, Patent ‘193 discloses:
11. The semiconductor interconnect structure of claim 1, wherein the upper conductive layer comprises molybdenum.  

As to claim 12, claims 1-8, Patent ‘193 discloses:
12. The semiconductor interconnect structure of claim 1, wherein the upper conductive layer comprises aluminum.  

As to claim 13, claims 1-8, Patent ‘193 discloses:
13. The semiconductor interconnect structure of claim 1, wherein the upper conductive layer comprises tungsten.  

As to claim 14, claims 1-8, Patent ‘193 discloses:
14. The semiconductor interconnect structure of claim 1, wherein the barrier layer comprises tantalum nitride.  

As to claim 15, claims 1-8, Patent ‘193 discloses:
15. The semiconductor interconnect structure of claim 1, wherein the barrier layer comprises titanium nitride.  

As to claim 16, claims 1-8, Patent ‘193 discloses:
16. The semiconductor interconnect structure of claim 1, wherein the barrier layer comprises cobalt tungsten phosphide.  

As to claim 17, claims 1-8, Patent ‘193 discloses:
17. The semiconductor interconnect structure of claim 1, further comprising one or more additional first trenches.  

As to claim 18, claims 1-8, Patent ‘193 discloses:
18. The semiconductor interconnect structure of claim 1, further comprising one or more additional second trenches.  

As to claim 19, claims 1-8, Patent ‘193 discloses:
19. An interconnect structure in or on a substrate, the interconnect structure comprising: first trenches defining metal lines, each of the metal lines including: a lower conductive layer inside at least one first trench, an upper conductive layer over the lower conductive layer such that the lower conductive layer is closer to a bottom of the at least one first trench than the upper conductive layer, and a barrier layer disposed between the lower conductive layer and the upper conductive layer; and at least one second trench defining a via connected to at least one first trench.  

As to claim 20, claims 1-8, Patent ‘193 discloses:
20. The interconnect structure of claim 19, wherein the barrier layer is further disposed between the upper conductive layer and a dielectric layer.  

As to claim 21, claims 1-8, Patent ‘193 discloses:
21. The interconnect structure of claim 19, wherein the lower conductive layer comprises a material different than the upper conductive layer and the barrier layer prevents electromigration or diffusion between the upper conductive layer and the lower conductive layer.  

As to claim 22, claims 1-8, Patent ‘193 discloses:
22. The interconnect structure of claim 19, wherein the lower conductive layer comprises cobalt and the upper conductive layer comprises copper, the barrier layer blocking diffusion of copper atoms or particles from the upper conductive layer into the lower conductive layer.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 12-15, 17-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Pramanick (6147404).

    PNG
    media_image1.png
    420
    807
    media_image1.png
    Greyscale

As to claim 1, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
1. A semiconductor interconnect structure comprising: a first trench 106 (The hole in the dielectric layer.) disposed in a dielectric layer (layers 116/108), the first trench being filled with one or more conductive materials 124,125,126,204 to form a metal line, wherein the metal line comprises: a lower conductive layer 124; an upper conductive layer 126; and a barrier layer 125 disposed between the lower conductive layer 124 and the upper conductive layer 126; and a second trench 118 disposed in the dielectric layer, the second trench 118 being filled with one or more conductive materials 123, 124, 202 to form a via.  

As to claim 2, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
2. The semiconductor interconnect structure of claim 1, wherein the barrier layer 125 is further disposed between the upper conductive layer and the dielectric layer.  

As to claim 3, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
3. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises copper.  

As to claim 7, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
7. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises aluminum.  

As to claim 8, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
8. The semiconductor interconnect structure of claim 1, wherein the lower conductive layer comprises tungsten.  
 
As to claim 12, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
12. The semiconductor interconnect structure of claim 1, wherein the upper conductive layer comprises aluminum.  

As to claim 13, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
13. The semiconductor interconnect structure of claim 1, wherein the upper conductive layer comprises tungsten.  

As to claim 14, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
14. The semiconductor interconnect structure of claim 1, wherein the barrier layer comprises tantalum nitride.  

As to claim 15, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
15. The semiconductor interconnect structure of claim 1, wherein the barrier layer comprises titanium nitride.  

As to claim 17, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
17. The semiconductor interconnect structure of claim 1, further comprising one or more additional first trenches 106.  

As to claim 18, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
18. The semiconductor interconnect structure of claim 1, further comprising one or more additional second trenches 118.  

As to claim 19, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
19. An interconnect structure in or on a substrate, the interconnect structure comprising: first trenches 106 defining metal lines 126,125,124,123, each of the metal lines including: a lower conductive layer 124 inside at least one first trench 106, an upper conductive layer 126 over the lower conductive layer 124 such that the lower conductive layer 124 is closer to a bottom of the at least one first trench than the upper conductive layer 126, and a barrier layer 125 disposed between the lower conductive layer and the upper conductive layer; and at least one second trench 118 defining a via connected to at least one first trench 106.  

As to claim 20, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
20. The interconnect structure of claim 19, wherein the barrier layer 125 is further disposed between the upper conductive layer 126 and a dielectric layer 108.  

As to claim 21, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
21. The interconnect structure of claim 19, wherein the lower conductive layer 124 comprises a material different than the upper conductive layer 126 and the barrier layer 125 prevents electromigration or diffusion between the upper conductive layer 126 and the lower conductive layer 124.  

As to claim 22, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick discloses:
22. The interconnect structure of claim 19, wherein the lower conductive layer 124 comprises cobalt and the upper conductive layer 126 comprises copper, the barrier  125 layer blocking diffusion of copper atoms or particles from the upper conductive layer into the lower conductive layer 124.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4-11, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pramanick in view of Lopatin (6528409).
Regarding claims 4-11, figures 3-4 (col 3, lines 55-col 5, lines 35), Pramanick discloses the invention substantially as claimed, except that the lower and upper conductive layers comprise cobalt, ruthenium, or molybdenum.

Lopatin discloses a device having a conductive layer 234, 228 made of well-known materials such as cobalt, ruthenium, or molybdenum (figures 19-24, col 9, line 1- col 10, line 35).

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Pramanick to teachings of the lower conductive layer made of cobalt, ruthenium, or molybdenum, as taught by Lopatin, because it is desirous in the art to achieve the predictable result of selecting a substitutable well known and readily available conductive material such as cobalt, ruthenium, or molybdenum, to construct the lower conductive layer as claimed.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 16, figures 3,4 , col 3, lines 55-col 5, lines 35, Pramanick and Lopatin disclose:
16. The semiconductor interconnect structure of claim 1, wherein the barrier layer comprises cobalt tungsten phosphide (Lopatin, col 10, lines 1-35).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murray (2017/0242830) discloses a device with multiple trenches and metal lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813